DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 20, they recite, among other features, “wherein the protection circuit is above the control unit;
in the case that the protection circuit is in a light-transmitting state, the photosensitive switch receives the light in the specified wavelength band, and the photosensitive switch is switched to the closed state;
in the case that the photosensitive switch is maintained in the closed state, the protection circuit is switched to an opaque state for preventing the photosensitive switch from receiving the interference signal”.
The Prior Art discloses using light pens, filters and photosensitive switched to allow for digitally writing on a display panel.  The Prior Art does not disclose a switchable protection circuit that can be in a light transmitting state to allow the photosensitive switch to receive the light or an opaque state to prevent the photosensitive switch from receiving the interference signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 25, 2021